856 F.2d 196
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Jaime Valencia LIEVANO, Defendant-Appellant.
No. 88-5756.
United States Court of Appeals, Sixth Circuit.
Aug. 24, 1988.

Before BOYCE F. MARTIN, Jr., RALPH B. GUY, Jr. and DAVID A. NELSON, Circuit Judges.

ORDER

1
This matter has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
This criminal defendant seeks to appeal the order of the district court entered June 24, 1988, denying his motion to preclude application of the sentencing guidelines contained in the Sentencing Reform Act of 1984 on the basis that they are unconstitutional.  Lievano appealed from that order on July 8, 1988.  Although the defendant pleaded guilty to one count of conspiracy to possess cocaine with intent to distribute on March 18, 1988, he has not been sentenced during the pendency of this appeal.


3
This court lacks jurisdiction in this appeal.  In a criminal case, the judgment is not final until there has been both a conviction and imposition of sentence.   See Flanagan v. United States, 465 U.S. 259, 263 (1984).  The order denying the defendant's motion to preclude application of the sentencing guidelines does not fall within the narrow class of situations in criminal prosecutions which are permitted review under the collateral order exception of Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).   See United States v. Bratcher, 833 F.2d 69, 72 (6th Cir.1987), cert. denied, 108 S.Ct. 760 (1988).  This court is without jurisdiction to entertain this interlocutory appeal.


4
Accordingly, it is ORDERED that the appeal be and is hereby dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.